WILLIAM BLAIR FUNDS SUPPLEMENT TO PROSPECTUSES DATED MAY 1, 2007 AS SUPPLEMENTED MARCH 31, 2008 The information below supplements and supersedes the disclosure under “William Blair Large Cap Growth Fund – Portfolio Management” in the Investment Objectives and Principal Investment Strategies section of the Prospectuses. The Large Cap Growth Fund is co-managed by James S. Golan, John F. Jostrand and Tracy McCormick.These three individuals are responsible for investment strategy, asset allocation, portfolio construction, the majority of research of companies in the Fund's portfolio of investments, and security selection. All portfolio decisions regarding stock selection and portfolio construction are made jointly by the three Fund managers. Informal meetings take place daily among the three members of this management team. It is from these frequent meetings that the portfolio is constructed. Each team member is responsible for sponsoring a stock for inclusion in the portfolio, and it is up to him or her to gather all research from the resources available. Ultimately, each manager must then convince the other co-managers to agree that the Fund should own that stock. Tracy McCormick, a principal with William Blair & Company, L.L.C., has co-managed the Fund since 2008.She began her career in the securities industry in 1979 and joined William Blair in 2003.Since 2003, she has served as a portfolio manager to institutional and individual accounts and has been a member of William Blair’s healthcare and technology research teams.Before joining the firm, Tracy managed individual portfolios and a mid-cap institutional growth product at Northern Trust and served as a managing director at Scudder Kemper Investments.While at Scudder Kemper, Tracy managed several products, including the Kemper Blue Chip and Kemper Technology Funds. She also has extensive experience as a securities analyst with coverage in the technology, aerospace/defense, REITs, telecom services, media, and industrials sectors.Currently, she is a member of Children's Home and Aid Metro Board.Education: B.A. Accounting, Michigan State University; M.B.A. Finance, Michigan State University. The information below supplements and supersedes the disclosure under “William Blair Bond Fund – Portfolio Management” in the Investment Objectives and Principal Investment Strategies section of the Prospectuses. The portfolio managers have changed for the William Blair Bond Fund.The Bond Fund is managed by James S. Kaplan and Christopher T. Vincent. WILLIAM BLAIR FUNDS 222 West
